Citation Nr: 9931455	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-10 337A	)	DATE
	)
	)


THE ISSUES

1. Whether the January 1988 decision of the Board of Veterans 
Appeals (Board) denying a rating in excess of 30% for 
bilateral pes planus should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

2. Whether the February 1990 Board decision denying a rating 
in excess of 30% for bilateral pes planus should be 
revised or reversed on the grounds of CUE.

3. Whether the November 1996 Board decision dismissing the 
appeal with respect to the claim of CUE in the July 1987 
rating action which reduced the rating of the veteran's 
bilateral pes planus from 50% to 30% should be revised or 
reversed on the grounds of CUE.


REPRESENTATION

Moving Party Represented by:  Michael J. Mooney, Attorney



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


FINDINGS OF FACT

1. The veteran filed a motion with the Board in June 1998 
seeking the Board's review of January 1988 and February 
1990 Board decisions denying a rating in excess of 30% for 
bilateral pes planus, and a November 1996 Board decision 
dismissing the appeal with respect to the claim of CUE in 
the July 1987 rating action which reduced the rating for 
bilateral pes planus from 50% to 30%, to determine whether 
those decisions involved CUE.

2. The Board received notice in October 1999 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of January 1988 and February 1990 Board 
decisions denying a rating in excess of 30% for bilateral pes 
planus, and a November 1996 Board decision dismissing the 
appeal with respect to the claim of CUE in the July 1987 
rating action which reduced the rating for bilateral pes 
planus from 50% to 30%, to determine whether those decisions 
involved CUE should be dismissed.  Board Rule of Practice 
1404(f), 
64 Fed. Reg. 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1404(f)). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 
38 C.F.R. § 20.1404(f)), permits a party to withdraw a motion 
to review a final Board decision to determine whether CUE 
exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
Rule 1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  38 
U.S.C.A. § 7252 (West 1991 & Supp. 1999); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal 
an issue to the Court must first obtain a final Board 
decision on that issue.")  This dismissal under Rule of 
Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to be codified at 
38 C.F.R. § 20.1404(f)), is not a final decision of the 
Board.  Rule of Practice 1409(b), 64 Fed. Reg. 2140 (1999) 
(to be codified at 38 C.F.R. § 20.1409(b)).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


